Citation Nr: 0308638	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-12 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged active duty service for her 
deceased spouse from November 1941 to October 1944, his date 
of death.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that new and material 
evidence had not been submitted to reopen a claim to 
establish legal entitlement to VA death benefits.  

The Board has determined that new and material evidence has 
been submitted to reopen the claim, and rephrased the issue 
on the merits as described above.  The appellant is not 
prejudiced by the Board's decision to reopen the claim and 
proceed to a decision on the merits, as the RO stated in the 
August 2002 statement of the case that it was conducting a de 
novo review of the record.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  In a rating decision dated in August 1951, the RO 
terminated the appellant's benefits.  That decision was not 
timely appealed.  

3.  The evidence received subsequent to the RO's final August 
1951 decision bears directly and substantially upon the 
specific matter under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant has provided no valid documentation 
verifying that her husband had qualifying military service.


CONCLUSIONS OF LAW

1.  The August 1951 rating decision that terminated death 
benefits is final.  38 U.S.C. § 709 (1946); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.

2.  New and material evidence has been received since the 
August 1951 final rating decision and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2002).

3.  The appellant has not met the basic eligibility 
requirements for VA death pension benefits. 38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant was in receipt of VA death pension benefits as 
the result of a March 1949 decision of the RO.  That decision 
was based in part on an April 1948 determination by the 
United States Army that her husband had qualifying service as 
a "veteran", and that he was presumed to have died in 
October 1944.  

In November 1950, another inquiry was made of the United 
States Army as part of an additional claim for dependent 
benefits.  In June 1951, the service department certified 
that the appellant's spouse had no recognized guerrilla 
service nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.  It was 
noted that this determination superceded all prior 
determinations.  

In an August 1951 letter to the appellant, the RO wrote the 
following:  

Your award of death compensation has been 
terminated for the reason that the 
Department of the Army has reported that 
[your husband] had no recognized 
guerrilla service, nor any service which 
could be considered as "service" in the 
armed forces of the United States.

Subsequently, additional documents were received in July 1981 
and April 1989 from the Philippine Army and the Veterans 
Federation of the Philippines regarding the service of the 
appellant's spouse.

In January 1999, the appellant wrote the RO requested that 
her claim be reopened.  With her claim she submitted several 
supporting affidavits, and copies of letters regarding her 
husband's service from Philippine government organizations, 
as well as copies of letters she had received from VA.  She 
noted that her benefits had been "cut off" in 1951 because 
VA had not confirmed the war status of her late husband.

In March 2002, the appellant submitted a VA Form 21-532, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
Additional evidence was submitted to support her claim that 
her husband was a veteran including several documents from 
the General Headquarters, Armed Forces of the Philippines, 
Office of the Adjutant General certifying the service status 
of the appellant's husband.

In May 2002, the National Personnel Records Center again 
stated that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Legal Criteria

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2002).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States. 
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2002).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d) (2002).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2002).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2002).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in January 1999, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Analysis

As an initial matter, the Board notes that the appellant's 
representative has argued that the issue in this case is not 
whether new and material evidence has been submitted to 
reopen the claim, but whether the termination of the 
appellant's benefits was proper.  This is based on the 
contention that the appellant never received proper notice of 
her right to appeal the decision to terminate her benefits, 
and thus the time for filing her appeal never expired, and 
the claim has remained open.  The representative argues that 
the distinction is important in the evidence that can be used 
to decide the appeal, and whether she had been given proper 
notice of the evidence required in a supplemental statement 
of the case.  This argument is flawed on several grounds.

First, it was the practice of the RO at the time of the 
August 1951 rating action by the RO, as it is today, to 
include a notification of appellate rights with any adverse 
decision, such as a termination of benefits.  A presumption 
of regularity is applied to the actions of public officials.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  It is well 
settled that "clear evidence to the contrary" is required 
to rebut the presumption of regularity, i.e., the presumption 
that notice was sent in the regular course of government 
action.  YT v. Brown, 9 Vet. App. 195, 199 (1996).  Moreover, 
VA need mail notice only to the latest address of record in 
order for this presumption to attach.  Mindenhall v. Brown, 7 
Vet. App. 271, 174 (1994).  The representative's contention 
that the appellant did not receive proper notice in August 
1951 does not by itself constitute the type of clear evidence 
needed to rebut the presumption of regularity that the notice 
was sent.  YT¸ 9 Vet. App. at 199; See also Mindenhall, 7 
Vet. App. at 274.

Further, the procedural safeguards cited by the appellant's 
representative with regard to termination of benefits in 
38 C.F.R. § 3.105, do not apply where it is established that 
service connection was clearly illegal.  Such would be the 
case where the appellant's husband did not have veteran 
status, and the appellant's award of death pension benefits 
would therefore be considered illegal.  

Finally, and most importantly, because the Board's ultimate 
decision in this case is that the appellant's husband was not 
a veteran for VA purposes, any error in applying the new and 
material evidence standard of review to a previously denied 
claim is not prejudicial to the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Proceeding to the matter of whether new and material evidence 
has been submitted, the Board finds that the August 1951 
termination of the appellant's benefits was a prior final 
decision, that she was properly notified of this decision and 
her rights to appeal, and that she did not appeal.  The Board 
further finds that new and material evidence has been 
obtained to reopen the claim for death pension benefits.  
This new evidence is the May 2002 statement from the National 
Personnel Records Center which is both new and material to 
the question of the appellant's husband's status as a 
veteran, which was the basis of the August 1951 termination 
of benefits.  The claim is reopened.  Having reopened the 
claim, the only remaining question is whether the appellant 
is entitlement to VA death benefits.

Although the appellant has submitted several documents, 
mostly by government agencies in the Philippines, based on 
the provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant constitutes valid evidence of 
service because none of those documents was issued by a 
United States service department.  The May 2002 certification 
from the National Personnel Records Center indicates that the 
appellant had no qualifying service in the Armed Forces of 
the United States.  A determination by the service department 
to this effect is binding on VA.  See generally Spencer v 
West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  Additionally, the Board 
notes that the appellant's last name has two separate 
spellings, and the service department has been apprised of 
both spellings between the two submissions for verification 
of veteran status.

The Board finds, therefore, that the appellant's husband had 
no qualifying service in the United States Armed Forces, that 
he was not a "veteran" for VA benefits purposes, and that 
therefore the appellant is not eligible for benefits under 
the laws administered by VA.  As the law and not the evidence 
of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of veteran status, the Board finds 
that VCAA does not apply.


ORDER

Entitlement to VA death benefits is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

